Citation Nr: 1121461	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for treatment at Edward John Noble Hospital from October 10, 2008 to October 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to November 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York, which denied reimbursements of unauthorized medical expenses for private hospitalization from October 10, 2008 to October 14, 2008 at Edward John Noble Hospital.

This matter was remanded by the Board in August 2009, April 2010 and December 2010 for further development.  Such has been completed and this matter is returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence establishes that the Veteran's medical treatment from October 10, 2008 to October 14, 2008 at Edward John Noble Hospital was not for emergency services, nor were VA facilities shown to not be feasibly available at the time of such treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from October 10, 2008 to October 14, 2008 at Edward John Noble Hospital, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) (2010). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

The requirements under VCAA are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. Wensch v. Principi, 15 Vet App 362  (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

The Board notes that this matter was remanded three times to afford proper development for adjudication.  The Board issued the most recent remand of December 2010 because the RO had not complied with the directives of the prior remands of August 2009 and April 2010, which had directed the RO to attempt to obtain phone logs from the VA providers between October 8, 2008 and October 10, 2008, and to obtain a legible copy of the Veteran's Notice of Disagreement (NOD).  If these could not be obtained, documentation of the unsuccessful attempts were to be provided.  

The Board finds that the development ordered has been complied with by the RO via its January 2011 supplemental statement of the case.  This documented that an attempt to obtain phone logs by the VA providers for the above cited dates in question revealed that no phone logs were found on review of the VA records obtained and that the Utilization Management Nurse had no such records.  As for the NOD, an original copy could not be located in the "non-VA care office" and the Veteran was contacted and he advised that he had no such copy.  As far as other development ordered by the remands from August 2009, April 2010 and December 2010, the Veteran was sent a letter in June 2010 specifically requesting that he advise VA of any names and addresses of other pertinent treating health care providers for the period prior to and during October 10, 2008 through October 14, 2008.  The Veteran responded to this by stating that he already provided this information.  He included phone numbers for two doctors.  These doctors were contacted by the VA in June 2010 for requested records.  The Board notes that some private records were obtained following such requests.  

Additionally, the RO provided a medical opinion from a qualified medical professional as to the question of whether the treatment in question between October 10, 2008 and October 14, 2008 was for a medical emergency.  Such opinion is attached to the January 2011 SSOC.

Therefore, the Board's decision to proceed in adjudicating this claim, rather than remanding it for assistance or additional notification, does not prejudice the appellant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Reimbursement for Unauthorized Medical Expenses

The Veteran contends that he should be reimbursed for hospital treatment at Edward John Noble Hospital (hereinafter referred to as E.J. Noble) from October 10, 2008 to October 14, 2008.  He alleges that the treatment was for a medical emergency and that VA facilities were not reasonably available.  In his February 2009 NOD, he argued that the distance to the VA hospital in Syracuse was 220 miles and that he had nobody to drive him there.  He said that the rescue squad took him to E.J. Noble hospital.   He indicated that his doctor asked VA to see if there were beds available and was told there were none.  Later he was able to get the ambulance to take him to the VA hospital.  He also indicated that at the time he was taken to E.J. Noble hospital, he was having trouble breathing and he argued that this should be treated as an emergency.

The applicable law in this matter is from Section 1728(a), Title 38, United States Code, which provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service- connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).  The U. S. Court of Appeals for Veterans Claims (Court) has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).    

The Board notes that an opinion obtained by a VA nurse, which was attached to and cited in a January 2011 supplemental statement of the case, included an erroneous legal conclusion by stating that the Veteran did not meet the criteria for basic entitlement for VA reimbursement of non VA hospital care.  She incorrectly stated that his permanent and total disability status was based on unemployability not due to a service connected disability.  However a review of a September 2003 RO decision that granted total disability due to individual unemployability (TDIU) benefits clearly shows that this grant was based on service connected disabilities.  Thus Section 1728(a) does apply in this matter.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence reveals that the Veteran was seen by his private podiatrist, Dr. Strouse, on October 8, 2008 for a painful open wound on the left second toe.   This was two days prior to the October 10, 2008 admission to the E. J. Noble Hospital in question.  The Veteran reported that the wound had opened up one month ago and he denied trauma or prior treatment.  Examination showed an open wound of the left second toe interphalangeal (IP) joint and exposed bones with loose fragments at the base of the wound.  The wound was cleaned and debrided and the bone fragments and yellow non viable tissue was removed.  Plans were made to schedule an evaluation for surgery.   The plan was for the Veteran to be admitted the following day for surgical intervention.  A bony culture of the wound taken the same day revealed positive results of alcalignes xylosoxidans and staphylococcus epidermis.  In an October 8, 2008 prescription, Dr. Strouse recommended that Dr. Kumar "please consider amputation of the left second toe osteomyelitis with bone exposed."  

On October 10, 2008 the Veteran was admitted to E.J. Noble Hospital.  The admission record shows that the Veteran was to have presented to Dr. Strouse's office for regular foot care.  Severe infection and ulcer in the second toe of the left foot was discovered.  She was attempting to refer him to the VA hospital which was unsuccessful.  The Veteran was subsequently referred to Dr. Kumar's office for evaluation and treatment.  He was noted to have refused admission the previous day (October 9, 2008) because of personal matters.  He was noted to be coming on this day for treatment with antibiotics and treatment of cellulitis of both lower legs.  On review of systems, he admitted to generalized weakness, an unstable gait and frequent falls.  Examination was significant for bilateral redness in the lower legs with blisters and scabs and some areas of oozing of yellowish and blood tinged clear liquid.  The second toe had a deep crater of ulceration over the IP joint.  Examination also revealed his chest was clear to auscultation bilaterally except for scattered rhonchi in the left base.  His heart had an irregular rate and rhythm without murmurs, rubs or gallops.  He was assessed with cellulitis of both lower legs and possible osteomyelitis of the left foot.  He was admitted for treatment, including the administration of Ancet, and elevation of his legs above his heart.  Silvadene was applied to his open areas.  He was placed on bedrest. 

A private record from October 15, 2008, (one day after the period during which the Veteran incurred medical expenses at E.J. Noble Hospital), shows that the Veteran was referred to the wound healing center for a non-healing ulcer of the left second toe, and that he had been recently admitted to the hospital with cellulitis and early congestive heart failure.  He was noted to have been managed conservatively.  His past medical history was significant for the following problems:  COPD; history of pneumonia and gout; hypertension; coronary artery disease; colon cancer with history of surgery and colostomy; history of chronic A-fibrillation; benign prostate hypertrophy; and depression.  His review of systems was unremarkable except for the system involvement in the history of his present illness.  He was diagnosed with ischemic ulcer, infected toe on the left second toe, dorsal aspect.  

The VA records from 2008 show that prior to October 10, 2008 (the beginning of the Veteran's treatment at E. J. Noble Hospital), the Veteran's medical history was significant for congestive heart failure (CHF), with right bundle branch block and permanent A-fibrillation, for which he received medical management in April 2008.  Records also show that the Veteran was hospitalized for bronchitis exacerbations in July 2008 and September 2008.  

A November 2008 VA Medical Center record from Syracuse is noted to have documented the history of the Veteran's admission to E.J. Noble hospital for cellulitis and a gangrenous left second toe as well as for a CHF exacerbation.  His course of treatment with IV antibiotics was noted with good results, with his wounds now healed.  The rest of the record discussed his follow-up treatment for this matter and made no findings as to the emergent nature of his condition.  The assessment was of an 89 year old transferred from the E.J. Noble hospital for treatment of lower extremity cellulitis and a gangrenous left second toe with IV antibiotics, which did not appear infected at this time.  He was diagnosed with the same, and also was diagnosed with congestive heart failure.  

Also of record is a notification of admission to the private hospital with admission date on October 10, 2008 and discharge to home on October 14, 2008.  

In February 2009, a VA medical professional (physician) determined that the episodes of care from October 10, 2008 to October 14, 2008 was non emergent, as the Veteran was not seen in the emergency room but was referred as a result of admission from a private doctor.  A March 2009 review of the case by the Chief of Staff again came up with the conclusion that the treated condition was non emergent and was the result of direct admission by a private doctor.  The facts reviewed included the Veteran's contentions regarding a distance of 220 miles from the VA hospital to his residence and the fact that he had nobody to drive him.  Also reviewed was the Veteran's history of being driven to E.J. Noble by the rescue squad and being told no beds were available at the VA hospital.  His contentions of being unable to breathe were also noted.  

The opinion from a VA nurse attached to a January 2011 Supplemental Statement of the Case also noted the history which included the Veteran having been discovered to have a severe infection and ulcer in the second toe of his left foot prior to October 10, 2008, with attempts to refer him to the VA shown to be unsuccessful.  He was also noted to have been referred to a second private doctor for further evaluation and not referred to the emergency room for urgent care.  He was then recommended by the second doctor to be admitted to the hospital, but refused admission to the hospital on October 9, 2010 due to personal matters.  The nurse noted that there was no mention of whether the VA was contacted for referral of services on October 10, 2008, thus it was not possible to determine whether VA services were available on this date.  

Based on a review of the evidence, the Board finds that entitlement to reimbursement for medical expenses incurred at E.J. Noble hospital from October 10, 2008 to October 14, 2008 is not warranted.  

First, a review of the records and the medical opinions reveal that such treatment was not on an emergency basis.  The evidence to support such a finding is shown by the fact that he apparently had been discovered to have the condition of cellulitis of both lower legs and gangrenous left second toe on October 8, 2008, two days prior to the hospitalization and apparently refused hospitalization the day prior to his admission on October 10, 2008.  There is nothing in the admission note from October 10, 2008 to show that he was admitted on an emergency basis for treatment.  Although the Veteran is noted to contend that he was having trouble breathing, and cites this as a basis for emergency treatment, there is nothing in the October 10, 2008 admission note that reflects that such complaints of breathing problems were ever made, and the treatment was wholly focused on the left foot possible osteomyelitis and bilateral legs cellulitis.  Thus the Veteran's contentions of breathing problems being a reason for emergent treatment are outweighed by the October 10, 2008 admission note finding no such complaints warranting treatment.  

While other medical conditions besides those affecting his legs and left foot were also noted to exist at the time he was admitted on October 10, 2008, the admission note itself does not reflect that any other conditions required treatment beyond the conditions of his foot and legs.  Of note, he is shown to have congestive heart failure, which was noted in April 2008 to be under medical management.  Records subsequent to the hospitalization from October 10, 2008 to October 14, 2008 suggest he was treated for this condition in addition to the cellulitis and osteomyelitis affecting his lower extremities.  His heart irregularities were in fact noted on the physical examination on admission in October 10, 2008.  Likewise pulmonary problems were also shown to be present, with history of treatment for pulmonary complaints shown the previous month in September 2008, with some findings of scattered rhonchi in the left base on the October 10 admission report.  However the treatment regimen for which he was admitted, and for which he seeks medical expense reimbursement makes no mention of any cardiovascular or pulmonary disorders, nor were the admitting complaints significant for such problems.  

Second, with regard to the asserted unavailability of VA facilities, the Board notes that the Veteran has contended that going to the Syracuse VA facility would entail a trip of 220 miles.  A review of the available VA hospitals does show that the closest VA hospital to the Veteran is in Syracuse which is more than 95 miles each way (which could entail over a 200 mile round trip).  However, he is shown to have received treatment at this facility on other occasions, including being transferred there in November 2010 after his treatment at the private facility.  With regard to the private records documenting the unavailability of the VA facilities prior to October 10, 2010, there are no records showing that VA facilities were unavailable on the actual date of October 10, 2010.  Unfortunately as no phone records were available, there is no way to further verify as to the unavailability of VA hospital facilities on that particular day.  

Thus, based on the foregoing, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. § 1728.  

Under 38 C.F.R. § 17.1002 (2010), payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2010).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millenium Healthcare Act" in this decision.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of a number of conditions including the following:   The Veteran must have no coverage under a health- plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  The Veteran is shown to be in receipt of Medicare benefits on the hospital bill for the dates of treatment from October 10, 2008 to October 14, 2008.  Accordingly, as he has medical coverage under a health plan, consideration of reimbursement under the Millennium Healthcare Act is not warranted.  

Accordingly, there is no factual basis to establish entitlement to payment or reimbursement of the previously unauthorized expenses for private medical care at E.J. Noble hospital from October 10, 2008 to October 14, 2008 under the governing legal authority.  As such, the claim on appeal must be denied. The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim for entitlement to reimbursement for unauthorized medical expenses for treatment at Edward John Noble Hospital from October 10, 2008 to October 14, 2008 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


